HOLMES, Circuit Judge.
This was a suit to cancel an oil and gas contract, for an accounting, for a reconveyance of an undivided one-half interest in the leases acquired by the Houston Oil Company, and for cancellation of certain corporate stock. Jurisdiction' of the court below was based solely upon diversity of citizenship and the requisite amount in controversy. Some of the defendants below were not served with process, and the suit was dismissed as to them. As to the other parties, a jury was waived and the cause proceeded to trial before the court. From a judgment that plaintiffs take nothing by their suit and pay the costs, this appeal was prosecuted.
It is claimed by appellants that the contract and leases were secured by fraud, part of which consisted in bribing a corporate officer. Many issues were presented and many defenses raised in the court below, but appellees’ real defense was that there was no fraud. No good could result either from restating the pleadings or reviewing the evidence in this case. The findings and conclusions of the district court are free from error, and the judgment appealed from is
Affirmed.